Citation Nr: 1417674	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-27 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than March 13, 2009, for an award of a total disability rating based on individual unemployability.

2.  Entitlement to an effective date earlier than March 13, 2009, for an award service connection for degenerative disc disease of the cervical spine from C7 to T2.


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from April 1979 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted a total disability evaluation based on individual unemployability effective from March 13, 2009.  Also, at that time, the RO granted service connection for degenerative disc disease of the cervical spine C7-T2 effective from March 13, 2009.

Thereafter, VA received a notice of disagreement with the effective dates assigned for the TDIU and cervical spine disability.  Although the Veteran's attorney argues that an effective date earlier than March 13, 2009, is warranted for the cervical spine disability based on clear and unmistakable error (CUE), the Board has framed the issue as simply an earlier effective date claim given that the notice of disagreement was well-within the appeal period of the January 2010 rating decision, CUE is intended to overcome decisions where finality has attached unlike here, and because it is more beneficial to the claimant to reframe the issue.

The Veteran's substantive appeal included a request for a hearing before a member of the Board.  However, in February 2012, the Veteran withdrew this request.

The Board notes that, in addition to the paper claims files, there is a VA electronic claims file.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Court of Appeals for Veteran Claims has held that, when an NOD has been filed, the RO must issue a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Here, the Veteran's attorney filed an NOD with the January 2010 rating decision.  Specifically, he disagreed with the effective dates assigned for the awards of TDIU and service connection for cervical spine disability.  While the RO issued a SOC as to the claim for an earlier effective date for TDIU, the RO has not yet provided an SOC on entitlement to an effective date earlier than March 13, 2009, for an award of service connection for cervical spine disability.  Therefore, as an NOD has been received, remand for issuance of an SOC is required.  See Manlicon, supra.

The issue of entitlement to an effective date earlier than March 13, 2009, for the award of TDIU is inextricably intertwined the claim for an earlier effective date for the award of service connection for cervical spine disability.  That is, assignment of an earlier effective date may conceivably result in a higher disability evaluation prior to March 13, 2009, that meets the threshold requirements for consideration of a schedular TDIU under 38 C.F.R. § 4.16.  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).  Therefore, the Board defers consideration of the claim.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be sent an SOC on the issue of entitlement to an effective date earlier than March 13, 2009, for an award of service connection for cervical spine disability.  Only if a timely substantive appeal is received, then the RO shall certified the issue to the Board.

2. Only if the originating agency awards an effective date earlier than March 13, 2009, for an award of service connection for cervical spine disability, then the originating agency should readjudicate the claim of entitlement to an effective date earlier than March 13, 2009, for an award of a total disability rating based on individual unemployability.  In this case, if the claim remains denied, the originating agency should issue a supplemental statement of the case to the Veteran and his attorney, affording the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


